DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 28 is newly added. Claims 1-18, 20, 21, 23, 24, 26 and 27 have been cancelled. Claims 19, 22, 25 and 28 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forcing a traffic signal device at a next intersection that the specified vehicle is passing to turn green if the specified vehicle is a registered vehicle which is allowed to urgently cross the first intersection, and forcing the traffic signal device at the next intersection to turn red if the specified vehicle is a vehicle inhibited from crossing the next intersection”
of independent claim 19, must be shown or the feature(s) canceled from the claim(s); and 
the “…recording the audio information of the specified vehicle if the specified vehicle is reported to be an illegally modified vehicle.”
, must be shown or the feature(s) canceled from the claim(s).
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
Claims 19, 22, 25 and 28 are allowed.




As to independent claim 19,
The prior art of record teaches a traffic control method for use with a distributed hearing system, the distributed hearing system including a plurality of near audio probe modules distributed at a plurality of locations in a specified area, the method comprising:
receiving an audio signal from a specified vehicle at a first location among the plurality of locations in the specified area, wherein the audio signal includes an audio carrier signal and an audio information carried by the audio carrier signal;
demodulating the audio signal to obtain the audio information, wherein the audio information includes a characteristic feature specific to the specified vehicle;
receiving audio signals at other locations among the plurality of locations in the specified area, and collecting and analyzing the audio information of the received audio signals; and
locating and following the specified vehicle according to the audio information, which contains the characteristic feature specific to the specified vehicle.
The prior art of record fails to teach said traffic control method further comprising:
forcing a traffic signal device at a next intersection that the specified vehicle is passing to turn green if the specified vehicle is a registered vehicle which is allowed to urgently cross the first intersection, and forcing the traffic signal device at the next intersection to turn red if the specified vehicle is a vehicle inhibited from crossing the next intersection.

As to independent claim 28,
The prior art of record teaches a traffic control method for use with a distributed hearing system, the distributed hearing system including a plurality of near audio probe modules distributed at a plurality of locations in a specified area, the method comprising:
receiving an audio signal from a specified vehicle at a first location among the plurality of locations in the specified area, wherein the audio signal includes an audio carrier signal and an audio information carried by the audio carrier signal; 
demodulating the audio signal to obtain the audio information, wherein the audio information includes a characteristic feature specific to the specified vehicle;
receiving audio signals at other locations among the plurality of locations in the specified area, and collecting and analyzing the audio information of the received audio signals; and
locating and following the specified vehicle according to the audio information, which contains the characteristic feature specific to the specified vehicle.
The prior art of record fails to the above traffic control method, further characterized by recording the audio information of the specified vehicle if the specified vehicle is reported to be an illegally modified vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KATZ (U.S. Publication 2022/0013008) teaches in [0132] identification of an authorized user via input to sensors; [0134] teaches controlling infrastructure so as to prioritize said authorized vehicle; and [0136] teaches and defines a “malicious road user”. Katz fails, however, to teach controlling the infrastructure so as to turn a light to red, when said vehicle is identified as a “malicious road user”. In fact, steps 746 and 750 in figure 7C teach that following vehicle identification as a “malicious road user”, the system shall only generate a malicious user identifying signal.  In this instance, Katz does not teach controlling a traffic light to turn red.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/DIONNE PENDLETON/Primary Examiner, Art Unit 2689